Citation Nr: 1037133	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation greater than 70 percent from June 
18, 2007, to January 11, 2010, for major depression.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

In February 2009, the Veteran perfected her appeal with respect 
to the issue of entitlement to an increased evaluation for major 
depression.  The March 2010 SSOC granted a 70 percent evaluation 
from June 18, 2007, to January 11, 2010.  As a 70 percent rating 
is not the maximum evaluation available, the issue of entitlement 
to an increased evaluation for that period remains before the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, the 
March 2010 SSOC also granted the maximum 100 percent schedular 
evaluation beginning January 12, 2010.  Id.  As the grant of a 
100 percent disabling from January 12, 2010, constitutes a full 
grant of the benefit sought on appeal, the issue of entitlement 
to an increased evaluation for major depression, beginning 
January 12, 2010, is no longer before the Board.  


FINDING OF FACT

From June 18, 2007, to January 11, 2010, the Veteran's major 
depression with anxiety disorder was manifested by depressed 
thoughts, anxiety, mood swings, crying spells, agoraphobia, 
intermittent suicidal ideations, impaired short-term memory, and 
significant impairment of occupational and social functioning.


CONCLUSION OF LAW

The criteria for an evaluation greater than 70 percent for the 
period June 18, 2007, to January 11, 2010, for major depression 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9434-9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions in this case.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
June 2007 and October 2009 letters satisfied the duty to notify 
provisions, to include notifying the Veteran of the regulations 
pertinent to the establishment of an effective date and of the 
disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained; the Veteran has not identified any 
private treatment records pertinent to her appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and 
the record does not contain evidence, that she is in receipt of 
disability benefits from the Social Security Administration 
(SSA); therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  A VA examination was conducted in August 2007; the Veteran 
has not argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  The examiner 
questioned the Veteran as to her symptomatology, her work and 
social relationships, completed a full mental status examination, 
and commented as to any demonstrated increase in the severity of 
the Veteran's major depression.  38 C.F.R. § 3.159(c) (4); Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  VA is directed to review the recorded history of 
a disability in order to make a more accurate evaluation; 
however, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Additionally, VA has a duty to consider the 
possibility of assigning staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In an addendum to the August 2007 VA psychiatric examination, the 
VA examiner indicated that it was as likely as not that the 
Veteran's anxiety disorder, an Axis I co-diagnosis, was secondary 
to and interwoven with the Veteran's service-connected major 
depression.  Accordingly, both the symptoms of the major 
depression and the anxiety disorder will be considered in 
evaluating the severity of the Veteran's disability.  38 C.F.R. § 
3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam) (holding that when it is not possible to separate the 
effects of the service-connected disability from a nonservice-
connected condition, such signs and symptoms must be attributed 
to the service-connected disability).

To that end, the Veteran's major depression is evaluated as 70 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  The Code of Federal Regulations provides 
that if a rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  Thus, 
the assigned diagnostic code reflects that the Veteran's major 
depression and anxiety disorder are intertwined.  Both Diagnostic 
Code 9400 and Diagnostic Code 9434 are subsumed into the General 
Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, the currently assigned 70 
percent evaluation is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9434, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See AMERICAN PSYCHIATRIC 
ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(Fourth Edition, 1994) (DSM-IV).  A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 
indicates that the examinee has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed person avoid friends, neglects family, and 
is unable to work).  Id.  Like a single examiner's assessment of 
the severity of a condition, the GAF scores assigned is not 
dispositive of the rating issue; rather, the GAF score must be 
considered in light of the actual symptoms of a claimant's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).

During the period June 18, 2007, to January 11, 2010, there was 
little or no manifestation of the symptoms enumerated by the 100 
percent evaluation.  Specifically, the Veteran was able to 
complete activities of daily living, to include basic hygiene 
tasks.  At September 2006 and July 2009 VA outpatient visits, and 
the August 2007 VA examination, the Veteran was described as 
being dressed appropriately, and being neatly or appropriately 
groomed.  Additionally, she was found to be fully oriented to 
time, place, and person during VA outpatient visits in September 
2006, January 2009, and July 2009; at the August 2007 VA 
examination and a July 2009 VA outpatient visit, the Veteran 
denied, and was not observed to display, bizarre or other 
inappropriate behavior.

During the appeal period, the Veteran routinely denied homicidal 
ideation or plan.  While she endorsed passive suicidal ideation 
in September 2006 and July 2009, she denied it on six other 
occasions between September 2006 and July 2009, to include at the 
August 2007 VA examination.  Moreover, intermittent suicidal 
ideation, such as the Veteran has described, is consistent with 
the currently assigned 70 percent evaluation, versus the 
"persistent danger of hurting" herself as contemplated by the 
100 percent evaluation.  Her ability to communicate and speech 
were described as normal, and her process of thinking was 
described as normal, coherent, logical, and goal-oriented, in VA 
treatment records dated from September 2006 through July 2009, 
and at the August 2007 VA examination.  Moreover, the Veteran 
endorsed short-term memory loss in conjunction with difficulties 
in concentration and focus throughout the appeal period, but 
these symptoms are all encompassed by the assigned evaluation; 
the memory loss was not so severe that the Veteran was unable to 
recall the details concerning her most recent job with a 
veterans' service organization, or her own name. 

The GAF scores assigned for the appeal period range from a low of 
40, as noted at a July 2009 VA outpatient visit, to a high of 53, 
as noted at the August 2007 VA examination.  While these GAF 
scores emphasize the severity of the Veteran's major depression, 
they do not reflect that she has total social and occupational 
impairment warranting a 100 percent evaluation.  See 38 C.F.R. 
§ 4.126(a).  The most severe set of GAF criteria cited above, for 
scores ranging from 31-40, reflect some impairment in reality 
testing or communication  or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood.  See DSM-IV.  However, the record reflects that the Veteran 
is married, and reported at a September 2006 VA outpatient 
treatment visit that she had a fair relationship with her four 
children, to include her disabled adult daughter for whom she 
provides home health care.  While she reported during the August 
2007 VA examination that she does not like to be around other 
people and was constantly on edge, these symptoms are 
contemplated by the currently assigned evaluation.  Ultimately, 
the August 2007 VA examiner concluded that despite emotional 
lability, anxiety, agoraphobia, and social withdrawal, her social 
functioning was grossly intact.  

In evaluating major depression and other psychiatric 
disabilities, the most critical determination is the level of 
overall social and occupational impairment.  While the Veteran's 
major depression is clearly acute, as noted above, total 
occupational and social impairment is not shown during the period 
June 18, 2007, to January 11, 2010.  The discussion of the 
Veteran's social functioning, above, is indicative of serious, 
but not total, social impairment.  This evidence, overall, 
reflects that while the Veteran does self-isolate due to her 
major depression, her social isolation is not so complete as to 
constitute total social impairment.  

Total occupational impairment is also not demonstrated.  June 
2009 and July 2009 VA outpatient treatment records reflect the 
Veteran's report that due to an increase in panic episodes, 
depressive symptoms, and inability to concentrate, she withdrew 
from school and was terminated from her part-time position with a 
veterans' service organization.  The August 2007 VA examiner also 
commented on the Veteran's difficulty sustaining work activity 
even on a part-time basis secondary to irritability, crying 
spells, depression, anxiety, and decreased focus.  However, this 
does not constitute total occupational impairment.  The evidence 
does not refect that the Veteran had conflicts with her 
coworkers, or that she was unable to obtain alternative 
employment.  Prior to leaving the veterans' service organization, 
she had been employed for 14 years as an administrative assistant 
there.  While the Veteran's recent award of a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU) is recognized, the criteria for this award 
and for the maximum schedular evaluation for mental disorders are 
not the same.  An award of TDIU is based on a Veteran's inability 
to secure or follow a substantially gainful occupation, and the 
evidence of record clearly supports such an award.  38 C.F.R. 
§ 4.16 (2009).  The maximum schedular evaluation under the 
General Rating Formula contemplates total occupational 
impairment, such that the claimant would not be capable of any 
employment, substantially gainful or otherwise.  Such 
incapability is not shown in the record.

Finally, the issue of whether the manifestations of the Veteran's 
service-connected major depression present an exceptional or 
unusual disability picture so as to warrant referral to the 
appropriate officials for consideration of extraschedular ratings 
has been considered.  See 38 C.F.R. § 3.321(b) (2009); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular rating 
cannot be assigned in the first instance, but it must be 
specifically adjudicated whether to refer a case for such an 
evaluation, when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  An evaluation in excess 
of that currently assigned may be assigned for certain 
manifestations of the disorder for which the Veteran is seeking 
an increased evaluation.  However, the probative and persuasive 
evidence of record does not support such a higher evaluation on 
this basis during the time period in question.  The different 
disability evaluations for major depression, as for all 
psychiatric disorders, are predicated on social and occupational 
impairment.  Thus, because the probative and persuasive evidence 
of record does not reflect that the Veteran's major depression, 
alone, shows such an 'exceptional or unusual disability picture' 
beyond the limits of the schedular criteria, the pertinent 
criteria are sufficient with which to rate the severity of her 
major depression.

Ultimately, while the evidence of record shows that the 
manifestations of the Veteran's service-connected major 
depression impact her ability to be employed in certain 
capacities, the evidence of record, dated during the period in 
question, did not demonstrate that a level of interference with 
employment existed that was not already encompassed by the 
assigned evaluation.  See Thun, 22 Vet. App. at 115.  Therefore, 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are 
not met, and the RO's decision not to refer the issue to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service was correct.

The probative and persuasive evidence of record does not reflect 
that the Veteran's major depression results in total occupational 
and social impairment as to warrant the maximum schedular 
evaluation for the period June 18, 2007, to January 11, 2010.  As 
such, the preponderance of the evidence is against her claim for 
an increased evaluation during the period in question and .  
Hart, 21 Vet. App. at 509.  










ORDER

An evaluation greater than 70 percent for major depression, for 
the period June 18, 2007, to January 11, 2010, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


